        Case 4:20-cv-00743-BRW Document 20 Filed 08/02/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TIMOTHY J. JOHNSON                                                              PLAINTIFF

V.                               NO. 4:20CV00743 BRW-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT

                                          ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Jerome T. Kearney. No objections have been filed. After careful consideration, I approve

and adopt the Recommended Disposition in all respects.

       Accordingly, this case is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED, this 2nd day of August, 2021.



                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE
         Case 4:20-cv-00743-BRW Document 20 Filed 08/02/21 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TIMOTHY J. JOHNSON                                                                      PLAINTIFF

V.                                  NO. 4:20CV00743 BRW-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney and the filed objections. After careful consideration, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT this case is REMANDED pursuant to sentence

four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this _____ day of __________, 2021.



                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE
         Case 4:20-cv-00743-BRW Document 20 Filed 08/02/21 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TIMOTHY J. JOHNSON                                                              PLAINTIFF

V.                               NO. 4:20CV00743 BRW-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                               DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this _____ day of __________, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
